Title: To Benjamin Franklin from Marignac, 9 February 1782
From: Marignac
To: Franklin, Benjamin


Monsieur
Genéve ce 9e. Février 1782
J’ai reçu le 5e. de ce Mois les lettres, dont vous m’avès honnoré; ainsi que les Paquets pour Bache & Johonnot; Vôtre lettre de Change fut acquittée le Lendemain, quoique sans endossement; mais le Banquier me Connoissant s’est Contenté de mon reçu.
Vôtre lettre suppose un Maitre d’ècriture à Monsieur vôtre petit fils; pensant que le Collége gâte la main, & qu’il s’opposeroit à ses progrès dans ce genre, j’ai crû que quelques mois de leçons, quand il en seroit sorti, fructifieroient plus que quelques années dans ce moment; Quoiqu’il soit actuellement très occupé, J’attendrai vôtre décision pour lui en donner un.
Je prens la liberté, Monsieur, d’user de la permission, que vous m’avès donnée, de vous recommander mes lettres pour l’Amérique; Nos Jeunes gens sont a present à Boston, ou ils doivent passer l’hiver, y enseignant le François & les Mathématiques pour subsister, étant au bout de leurs finances; ils doivent se rendre delà à Philadelphie; Si vous vouliès bien prier Monsieur le Docteur Cooper de Compter au Jeune Serre deux cent quarante livres argent de France, & au Jeune Gallatin mille livres de France, Je vous en aurois une grande obligation, & vous les déduiriès, quand vous auriès appris que ces petites sommes ont été livrées, sur les parties, que je prendrai la Liberté de vous envoyer; s’il étoit possible d’avoir un reçû de leur part, ce sèroit une attestation, que je voudrois pouvoir montrer aux parens.
Pardon, Monsieur, des embarras, que je vous donne; Pére de famille, Mon cœur ne sauroit se refuser aux tendres sollicitudes de ces bons parens:
J’ai l’honneur d’être, Monsieur, avec une Consideration distinguée Monsieur Vôtre très Humble & très obeissant Serviteur
G. L. De Marignac
 
Addressed: A Monsieur / Monsieur Franklin Ministre / Plénipotentiaire des Etats unis de / L’Amérique auprès de Sa / Majesté très Chrétienne / A Passy
Notation: Mr. Marignac to Dr. Franklin—Geneva Feb. 9. ’82.
